358 So. 2d 908 (1978)
Donald Melvin LYNN, Appellant,
v.
Ruth R. LYNN, Appellee.
No. II-46.
District Court of Appeal of Florida, First District.
May 24, 1978.
Theodore J. Troxel, of Kinsey & Troxel, Pensacola, for appellant.
Nancy T. Gilliam, Pensacola, for appellee.
*909 PER CURIAM.
The trial court in a dissolution judgment ordered husband/appellant to pay child support to a child born during the marriage who both parties admitted was not biologically appellant's child. We reverse. There is no legal duty to provide support for a child who is not a party's natural or adopted child and for whose care the party has not contracted. Taylor v. Taylor, 279 So. 2d 364 (Fla. 4th DCA 1973); Bostwick v. Bostwick, 346 So. 2d 150 (Fla. 1st DCA 1977).
REVERSED.
MILLS, Acting C.J., and ERVIN and MELVIN, JJ., concur.